1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESUS JIMENEZ, in a representative                  Case No.: 19cv1547-JAH(MSB)
     capacity only, on behalf of all aggrieved
12
     employees,                                          ORDER DENYING PLAINTIFF’S EX PARTE
13                                      Plaintiff,       MOTION [ECF NO. 33]
14   v.
15
     CRC PROPERTY MANAGEMENT WEST INC,
16   et al.,
17                                  Defendants.

18
19
20
21         On January 24, 2020, the Court held a discovery hearing on Plaintiff’s “Ex Parte
22   Application to (1) Stay Discovery Pending a Ruling on Plaintiff’s Motion to Remand; or
23   (2) Quash Defendant’s Subpoena; (3) Request for Sanctions Against Defendant.” (ECF
24   No. 33.) For the reasons stated on the record, the Court issues the following orders:
25   ///
26   ///
27   ///
28   ///
                                                     1
                                                                                 19cv1547-JAH(MSB)
1          1) The Court DENIES Plaintiff’s ex parte motion to quash Defendant’s
2    November 7, 2019 subpoena directed to third party Cellco Partnership d/b/a Verizon
3    Wireless (“Verizon”). The Court MODIFIES the subpoena by limiting the time frame of
4    the information sought in the subpoena to August 2017, through August 7, 2019.
5    Verizon must produce all documents and information responsive to the subpoena by
6    February 12, 2020. Defendant is ORDERED to serve the copy of this order on Verizon by
7    January 29, 2020.
8          2) The Court DENIES Plaintiff’s ex parte motion to sanction Defendant and its
9    counsel.
10              IT IS SO ORDERED.
11   Dated: January 24, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                              19cv1547-JAH(MSB)
